DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Regarding Claim 1, applicant states that Boday cannot be used to disclose the adhesive layers disposed on the surfaces of the rigid member as Boday's discloses the structure 28/24/29 is connected to a heat sink 26 and not a semiconductor package as is required by Claim 1.  However, since the structure of 28/24/29 is thermally but not electrically conductive it can be used as a substitute for other thermal interface structures.  	Applicant also argues that Kim does not disclose the amended limitations to claim 1, however, Na (US 2016/0190035) discloses the amendments as seen in the rejection below.  Furthermore in view of Fig. 1 of Na, the indication of allowable subject matter of Claim 2 is withdrawn and a rejection is presented.
Status of the Claims
Claims 12-25 are canceled.  Claim 28 is added.  No new matter.  Claims 1-11, and 26-28 are present for examination. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 8-9, 11, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2016/0190035) in view of Boday (US 2012/0182693).	Claim 1, Na discloses (see annotated Fig. 1 below) a package-on-package (PoP) semiconductor package (200, package-on-package device, Para [0049]), comprising:
a first semiconductor package (1st, includes 101/10, lower semiconductor package/semiconductor chip, Para [0050]) having an upper surface (upper surface of 10) and a lower surface (lower surface of 1st) wherein the upper surface includes a surface having a first area bordered by a first perimeter (upper surface of 10 creates area with perimeter of 10, i.e. area of upper surface of 10 is first area),  the first semiconductor package including a die (10 is a semiconductor chip, Para [0067]) having a lateral width (lateral width of 10);
a second semiconductor package (2nd, includes 30/40a/40b, upper package substrate/upper semiconductor chips, Para [0051]) having an upper surface (upper surface of 30) and a lower surface (lower surface of 30), wherein the lower surface includes a surface having a second area bordered by a second perimeter (lower surface of 30 creates area with perimeter of 30, i.e. area of lower surface of 30 is second area), the second semiconductor package (2nd ) including a die (40a, upper semiconductor chip, Para [0051]) having a lateral width (40a has lateral width);	the second semiconductor package communicatively coupled to the first semiconductor package (2nd coupled to 1st through 38) such that a gap forms between the upper surface of the first semiconductor package and the lower surface of the second semiconductor package (where 50 resides, hereinafter “gap”); and
a thermal structure disposed (50, thermal interface material (TIM), Para [0032]) at least partially in the gap (50 is in gap), the thermal structure to physically and thermally couple the first semiconductor package to the second semiconductor package (50 couples 1st to 2nd, Para [0053]);
50) including:
 a rigid member (50 considered rigid member)having a first surface (top of 50) and a second surface (bottom of 50), the second surface opposed across a thickness of the thermal structure to the first surface (top and bottom are opposed thickness of 50), the first surface and the second surface of the having a thermal structure area bordered by a thermal structure perimeter (perimeter of 50 creates the area of 50), wherein the thermal structure area corresponds to at least one of: the first area or the second area, and the thermal structure perimeter corresponds to the lesser of the first perimeter or the second perimeter (area and perimeter of 50 corresponds to area and perimeter of 10), and wherein the rigid member has a lateral width (50 has a lateral width), the lateral width of the rigid member the same as the lateral width of the die of the first semiconductor package (lateral width of 50 is the same as the lateral width of 10), and the lateral width of the die of the second semiconductor package greater than the lateral width of the rigid member (lateral width of 40a is greater than lateral width of 50).	Na does not explicitly disclose a first adhesive layer comprising one or more materials and disposed across at least a portion of the first surface of the rigid member; and a second adhesive layer comprising the same one or more materials and disposed across at least a portion of the second surface of the rigid member.	However, Boday discloses (Fig. 2) a thermal structure ( 28/24/29, first layer thermal interface material/heat spreader/second layer thermal interface, Para [0016]) including: 	a rigid member (24) having a first surface (bottom surface of 24) and second surface (top surface of 24) and wherein the rigid member has a footprint (horizontal dimension of 24) 	a first adhesive layer comprising one or more materials (28, first layer is adhered, Para [0037]) and disposed across at least a portion of a first surface of the rigid member (28 is disposed on bottom surface of 24); and 	a second adhesive layer comprising the same one or more materials (29, second layer is 29 is disposed on top surface of 24).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the thermal interface structure from Boday as it a known structure for the intended use of providing a thermal interface material (Boday, Para [0016]), see MPEP 2144.07.

    PNG
    media_image1.png
    596
    835
    media_image1.png
    Greyscale
	Claim 2, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na discloses (see annotated Fig. 1 above) wherein the die of the first semiconductor package is exposed at the first semiconductor package upper surface (10 is exposed at upper surface of 1st).	Claim 8, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na discloses (see annotated Fig. 1 above) wherein the second semiconductor package (2nd) comprises a stacked memory die (40a/40b are stacked semiconductor chips that could be memory 40a/40b are encapsulated in 36) in a molding compound (36, upper mold layer, Para [0051]).	Claim 9, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na discloses (see annotated Fig. 1 above) wherein, in operation, a thermal output of the first semiconductor package exceeds a thermal output of the second semiconductor package (in an operation 10 may have more heat released through interface material 50 as it covers the full surface, Para [0054]).	Claim 11, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na discloses (see annotated Fig. 1 above) further comprising a plurality of conductive structures (38/5, solder balls/internal solder balls, Para [0050] – [0052]) to communicably couple the first semiconductor package to the second semiconductor package (5/38  couple 1st to 2nd).	Claim 26, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Boday discloses (Fig. 2) wherein the first adhesive layer is disposed across an entirety of the first surface of the rigid member (28 is disposed across an entirety of bottom surface of 24).	Claim 27, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Boday discloses (Fig. 2) wherein the second adhesive layer is disposed across an entirety of the second surface of the rigid member (29 is disposed across an entirety of top surface of 24).	Claim 28, Na discloses (see annotated Fig. 1 below) a package-on-package (PoP) semiconductor package (200, package-on-package device, Para [0049]), comprising:	a first semiconductor package (1st, includes 101/10, lower semiconductor package/semiconductor chip, Para [0050]) having an upper surface (upper surface of 10) and a lower surface (lower surface of 1st) wherein the upper surface includes a surface having a first area bordered by a first perimeter (upper surface of 10 creates area with perimeter of 10, i.e. area of upper surface of 10 is first area),  the first semiconductor package including a die (10 is a semiconductor chip, Para [0067]) having a lateral width (lateral width of 10);
wherein the die is exposed at the semiconductor package upper surface (10 is exposed at upper surface of 1st); 	a second semiconductor package (2nd, includes 30/40a/40b, upper package substrate/upper semiconductor chips, Para [0051]) having an upper surface (upper surface of 30) and a lower surface (lower surface of 30), wherein the lower surface includes a surface having a second area bordered by a second perimeter (lower surface of 30 creates area with perimeter of 30, i.e. area of lower surface of 30 is second area),	the second semiconductor package communicatively coupled to the first semiconductor package (2nd coupled to 1st through 38) such that a gap forms between the upper surface of the first semiconductor package and the lower surface of the second semiconductor package (where 50 resides, hereinafter “gap”); and	a thermal structure disposed (50, thermal interface material (TIM), Para [0032]) at least partially in the gap (50 is in gap), the thermal structure to physically and thermally couple the first semiconductor package to the second semiconductor package (50 couples 1st to 2nd, Para [0053]);
the thermal structure (50) including:	a rigid member (50 considered rigid member)having a first surface (top of 50) and a second surface (bottom of 50), the second surface opposed across a thickness of the thermal structure to the first surface (top and bottom are opposed thickness of 50), the first surface and the second surface of the having a thermal structure area bordered by a thermal structure perimeter (perimeter of 50 creates the area of 50), wherein the thermal structure area corresponds to at least one of: the first area or the second area, and the thermal structure perimeter corresponds to the lesser of the first perimeter or the second perimeter (area and perimeter of 50 corresponds to area and perimeter of 10), and wherein the 50 has a lateral width), the lateral width of the rigid member the same as the lateral width of the die of the first semiconductor package (lateral width of 50 is the same as the lateral width of 10), and the lateral width of the die of the second semiconductor package greater than the lateral width of the rigid member (lateral width of 40a is greater than lateral width of 50).	Na does not explicitly disclose a first adhesive layer comprising one or more materials and disposed across at least a portion of the first surface of the rigid member; and a second adhesive layer comprising the same one or more materials and disposed across at least a portion of the second surface of the rigid member.	However, Boday discloses (Fig. 2) a thermal structure ( 28/24/29, first layer thermal interface material/heat spreader/second layer thermal interface, Para [0016]) including: 	a rigid member (24) having a first surface (bottom surface of 24) and second surface (top surface of 24) and wherein the rigid member has a footprint (horizontal dimension of 24) 	a first adhesive layer comprising one or more materials (28, first layer is adhered, Para [0037]) and disposed across at least a portion of a first surface of the rigid member (28 is disposed on bottom surface of 24); and 	a second adhesive layer comprising the same one or more materials (29, second layer is adhered, Para [0037])  and disposed across at least a portion of the second surface of the rigid member (29 is disposed on top surface of 24).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the thermal interface structure from Boday as it a known structure for the intended use of providing a thermal interface material (Boday, Para [0016]), see MPEP 2144.07.

    PNG
    media_image1.png
    596
    835
    media_image1.png
    Greyscale
	Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2016/0190035) in view of Boday (US 2012/0182693) (alternate rejection).	Claim 1, Na discloses (see flipped Fig. 1 below) a package-on-package (PoP) semiconductor package (200, package-on-package device, Para [0049]), comprising:
a first semiconductor package (1st, includes 30/40a/40b, upper package substrate/upper semiconductor chips, Para [0051]) having an upper surface (top surface of 30) and a lower surface (bottom surface of 30), wherein the upper surface includes a surface having a first area bordered by a first perimeter (top surface of 30 creates area with perimeter of 30, i.e. area of upper surface of 30 is first area) the first semiconductor package (1st) including a die having a lateral width (40b, upper semiconductor chip has a lateral width, Para [0051]);
2nd, includes 101/10, lower semiconductor package/semiconductor chip, Para [0050]) having an upper surface and a lower surface  (101 has top and bottom surface),  wherein the lower surface includes a surface having a second area bordered by a second perimeter (bottom surface of 10 creates area with perimeter of 11, i.e. area of lower surface of 10 is second area); the second semiconductor package (2nd ) including a die (1, lower package substrate, Para [0050]) having a lateral width (1 has lateral width);	the second semiconductor package communicatively coupled to the first semiconductor package (2nd coupled to 1st through 38) such that a gap forms between the upper surface of the first semiconductor package and the lower surface of the second semiconductor package (where 50 resides, hereinafter “gap”); and
a thermal structure disposed (50, thermal interface material (TIM), Para [0032]) at least partially in the gap (50 is in gap), the thermal structure to physically and thermally couple the first semiconductor package to the second semiconductor package (50 couples 1st to 2nd, Para [0053])
the thermal structure (50) including:
a rigid member (50 considered rigid member)having a first surface (top of 50) and a second surface (bottom of 50), the second surface opposed across a thickness of the thermal structure to the first surface (top and bottom are opposed thickness of 50), the first surface and the second surface of the having a thermal structure area bordered by a thermal structure perimeter (perimeter of 50 creates the area of 50), wherein the thermal structure area corresponds to at least one of: the first area or the second area, and the thermal structure perimeter corresponds to the lesser of the first perimeter or the second perimeter (area and perimeter of 50 corresponds to area and perimeter of 10), and wherein the rigid member has a lateral width (50 has a lateral width), the lateral width of the rigid member the same as the lateral width of the die of the first semiconductor package (lateral width of 50 is the same as the lateral width of 40b), and the lateral width of the die of the second semiconductor package greater than 1 is greater than lateral width of 50).	Na does not explicitly disclose a first adhesive layer comprising one or more materials and disposed across at least a portion of the first surface of the rigid member; and a second adhesive layer comprising the same one or more materials and disposed across at least a portion of the second surface of the rigid member.	However, Boday discloses (Fig. 2) a thermal structure ( 28/24/29, first layer thermal interface material/heat spreader/second layer thermal interface, Para [0016]) including: 	a rigid member (24) having a first surface (bottom surface of 24) and second surface (top surface of 24) and wherein the rigid member has a footprint (horizontal dimension of 24) 	a first adhesive layer comprising one or more materials (28, first layer is adhered, Para [0037]) and disposed across at least a portion of a first surface of the rigid member (28 is disposed on bottom surface of 24); and 	a second adhesive layer comprising the same one or more materials (29, second layer is adhered, Para [0037])  and disposed across at least a portion of the second surface of the rigid member (29 is disposed on top surface of 24).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the thermal interface structure from Boday as it a known structure for the intended use of providing a thermal interface material (Boday, Para [0016]), see MPEP 2144.07.
	

    PNG
    media_image2.png
    518
    871
    media_image2.png
    Greyscale
	Claim 10, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na discloses (see annotated Fig. 1 above) the PoP semiconductor package of claim 1 wherein the upper surface of the first semiconductor package (top surface of 30) comprises a surface having a first area (top surface of 30 comprises first area, i.e. top surface area of 30)  and the lower surface of the second semiconductor package comprises a surface having a second area (bottom surface of 10 comprises a second area, i.e. area of 10), the second area less than the first area (area of 10 is less than area of 30).		Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable Na (US 2016/0190035) in view of Boday (US 2012/0182693) in further view of Araki (US 2007/0096287).	Claim 3, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na in view of Boday does not explicitly disclose wherein the first adhesive layer comprises a first die attachment film layer.11, adhesive film, Para [0068]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an adhesive film as it provides heat radiation (Araki, Para [0068]).	Claim 4, Na in view of Boday and Araki discloses the PoP semiconductor package of claim 3, wherein disclose wherein the second adhesive layer (29 as taught by Boday) comprises a second die attachment film layer (as taught by Araki).	Claim 5, Na in view of Boday and Araki discloses the PoP semiconductor package of claim 4.	Boday discloses wherein rigid member comprises at least one of: a silicon substrate, a glass substrate, or a copper substrate on which the first adhesive layer and the second adhesive layer are disposed (the filler of 24 can be copper, Para [0031]).	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2016/0190035) in view of Boday (US 2012/0182693) in further view of Roh (US 2002/0084524).	Claim 6, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na discloses (annotated Fig. 1 above) wherein the second semiconductor package (2nd) comprises a die stack (40a/40b is die stack) encapsulated in (40a/40b encapsulated in 36) a molding compound (36, upper mold layer, Para [0051]) having a first thermal conductivity (36 has a thermal conductivity as part of its property);	wherein the thermal structure (50) comprises a second thermal conductivity (50 has a thermal conductivity of 1W/mK, Para [0058]).	Na in view of Boday does not explicitly disclose wherein the second thermal conductivity is greater than the first thermal conductivity.	However, Roh discloses that encapsulating materials have low thermal conductivity and that heat sinks have high thermal conductivity (Para [0008], [0025], encapsulating resin has poor thermal 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2016/0190035) in view of Boday (US 2012/0182693) in further view of Chen (US 2012/0032314).	Claim 7, Na in view of Boday discloses the PoP semiconductor package of claim 1.	Na in view of Boday does not explicitly disclose wherein the first semiconductor package comprises a system-on-a-chip (SoC).	However, Chen discloses a semiconductor chip as a SoC (Para [0086], die 10 may be SoC). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the system-on-a-chip die of Chen as SoCs are commonly used for memory devices (Chen, Para [0086]).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        
/G.G.R/Examiner, Art Unit 2819